Tilson, Judge:
The two appeals listed above have been submitted for decision upon the following stipulation:
1. That the merchandise described on the invoices covered by the reappraise-ments specified above as silk squares, silk tie material, printed gum twill and all silk tie material consists of tie material exported from England in November and December 1941;
2. That the market value or price at the time of exportation of the merchandise involved herein at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of England for home consumption, in the usual wholesale quantities and in the ordinary course of trade, including *655the cost of all containers and coverings of whatever nature, and all other costs, charges, and expenses incident to placing the merchandise in condition packed ready for shipment to the United States is the appraised value less the amount added under duress, and that there was no higher export value for the merchandise.
.Accepting this stipulation as a statement of fact, I find and bold tbe proper dutiable foreign value of all tbe merchandise described on tbe invoices as “silk squares,” “silk tie material,” “printed gum twill,” and “all silk tie material,” to be tbe appraised .value, less any amount added under duress, and that there was no higher export value for said merchandise. Judgment will be rendered accordingly.